Title: C. W. F. Dumas to the Commissioners, 21 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La haie 21e. Juillet 1778
      
      Ma derniere est du 17e. Je viens de recevoir, traduire et porter au g— F— une Lettre Allemande. En attendant qu’il me renvoie mon feuillet, après en avoir fait tirer copie, j’aurai l’honneur de vous dire, que les Etats d’hollande se sont séparés, et que le Prince part aussi pour Los en Overyssel. On n’a point donné d’Instructions nouvelles au Comte de Welderen, ie. parce qu’après avoir fait son devoir en réclamant les 2 Vaisseaux, il n’avoit pas encore reçu réponse du Ministere, lorsqu’il écrivit sa Lettre à LI. hh. pp. 2e. parce que les propriétaries ne se sont pas encore plaints; et ceux d’Amsterdam peut-être ne se plaindront pas; car le Tabac qui étoit Sur le Vaisseau est pour Mrs Hope, qui s’entendent avec le Ministere Anglois. Notre Ami m’a dit cela.
      Le g—— F—— m’a dit, que le bruit que couroit hier d’une Frégatte Angloise prise par la Flotte françoise S’est confirmé: c’est le Dighby . On S’attend ici, d’un jour à l’autre, à la nouvelle d’un combat naval. Je portai hier à Leide un article concerté au sujet des 2 vaisseaux hollandois pris par les Anglois; mais comme le Gazettier de Leide n’ose pas le mettre dans toute son énergie, je l’envoie aujourdhui au Courier du Bas-Rhin.
      
       Je suis avec le plus vrai respect, Messieurs Votre trés humble & très obeissant servitr.
       D
      
     